Title: From George Washington to Major General John Armstrong, Sr., 14 September 1777
From: Washington, George
To: Armstrong, John Sr.



sir
Head Quarters [near Germantown, Pa.]sunday Morning 7 OClock 14th sept. 1777

I last night wrote to the Officer commandg at the Bridge ordering him to have it moved immediately which I understand has been by some means neglected—I have therefore to request that you will have it executed directly as the Enemy (being now advanced near Chester) will probably Detach a party of light Troops to take possession of it, particularly when they come to understand that we have taken the Route which is determin’d on.
You will also pay due attention to the Fords up the Schuylkill & have any Works you see necessary thrown up for their defence Colo. Portail & his Officers will attend you for this purpose, as it is not expected that these Works will have occasion to stand a long defence, they should be such as can with the least labor & in the shortest time be compleated, only that part of them which is opposed to cannon need be of any considerable thickness & the whole of them should be rather calculated for Dispatch than any unnecessary Decorations or Regularity which Engineers are frequently too fond of[.] Guards should be kept at all the Ferries to take care of the Boats as long as they are necessary for use after which they should be drawn up & there also guarded.
Inclosed you have an order to Colo. Portail to wait on you. I am &c.

G.W.

